DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitations: a left headphone of the headphone, a right headphone of the headphone.  It is unclear what is meant by these recitations thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12, 15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al. (US Pub. 20210319782 A1).

Gong discloses the following limitations:

1. A method comprising: 
detecting a voice signal in a headphone, wherein the voice signal includes a spoken audible command spoken by a person (para. 13- the Bluetooth headset recognizes a speech command in the speech); 
retrieving, based on detecting the voice signal, a first biometric signature of a user (para. 30- The pre-stored fingerprint may be stored in the Bluetooth headset); 
comparing the first biometric signature to one or more biometric features of the person (para. 28- the Bluetooth headset compares a pre-stored fingerprint with the fingerprint pattern input by the user); 
determining, based on comparing the first biometric signature to the one or more biometric features, an authentication of the user (para. 169- When it is recognized that the user is an authorized user, for example, the authentication succeeds,); and 
performing, based on detecting the voice signal and in response to verifying the authentication, an authentication action (para. 272- he Bluetooth headset may send the recognized speech command to the mobile phone, and the voice assistant APP in the mobile phone executes the speech command to complete a current speech recognition process).

2. The method of claim 1, further comprising: intercepting, based on detecting the voice signal, the voice signal from an audio processing queue; and delaying the voice signal from being processed by an audio processing device. (para. 159- urther, as shown in FIG. 3, in addition to the fingerprint sensor 201, the wearable device 11 may further include a speech sensor 202, and the speech sensor 202 may be configured to collect a speech signal generated when the user makes a sound. Specifically, the speech sensor 202 may collect a vibration signal generated when the user makes a sound by using a medium (for example, air, skin, or a bone), and convert the collected vibration signal into a speech signal in an electrical signal form. In this way, based on the speech signal collected by the speech sensor 202, the wearable device 11 or the terminal 12 may recognize speech content in the speech signal by using a speech recognition algorithm.)

3. The method of claim 2, wherein: determining the authentication of the user includes determining the person speaking the audible command is the user. (para. 223- if a fingerprint collected by the Bluetooth headset 1 is the same as a fingerprint entered by the user in advance, the mobile phone (or the Bluetooth headset 1) may determine that a user operating the Bluetooth headset 1 in this case is an authorized user, in other words, authentication on a user identity succeeds.)

4. The method of claim 3, wherein: performing the authentication action includes processing the audible command. (para. 259- If the authentication on the user identity succeeds, still as shown in FIG. 10, the Bluetooth headset may send the collected speech signal to the mobile phone, and the mobile phone recognizes the speech command in the speech signal by using the stored speech recognition algorithm.)

5. The method of claim 3, wherein: performing the authentication action includes forwarding the voice signal to a smartphone, wherein the smartphone is communicatively coupled to the headphone. (para. 259- If the authentication on the user identity succeeds, still as shown in FIG. 10, the Bluetooth headset may send the collected speech signal to the mobile phone, and the mobile phone recognizes the speech command in the speech signal by using the stored speech recognition algorithm.)

6. The method of claim 2, wherein: determining the authentication of the user includes determining the person speaking the audible command is not the user. (para. 258- If the authentication on the user identity fails, it indicates that the user inputting the speech signal to the Bluetooth headset in this case is an unauthorized user)

7. The method of claim 6, wherein: performing the authentication action includes ignoring the voice signal. (para. 258- he Bluetooth headset may discard data such as the collected target image and speech signal, to prevent the unauthorized user from hacking a mobile phone of the authorized user by using the speech recognition function.)

8. The method of claim 6, wherein: performing the authentication action includes deleting the voice signal. (para. 258- the Bluetooth headset may discard data such as the collected target image and speech signal, to prevent the unauthorized user from hacking a mobile phone of the authorized user by using the speech recognition function.)

9. The method of claim 6, wherein: performing the authentication action includes not forwarding the voice signal to a smartphone, wherein the smartphone is communicatively coupled to the headphone. (para. 258-259- the Bluetooth headset may discard data such as the collected target image and speech signal, to prevent the unauthorized user from hacking a mobile phone of the authorized user by using the speech recognition function. If the authentication on the user identity succeeds, still as shown in FIG. 10, the Bluetooth headset may send the collected speech signal to the mobile phone,)

10. The method of claim 6, wherein performing the authentication action includes: forwarding the voice signal to a smartphone, wherein the smartphone is communicatively coupled to the headphone; generating, based on the person speaking the audible command, an unauthenticated flag; and transmitting the unauthenticated flag to the smartphone. (para. 292- if the authentication on the user identity fails, it indicates that the user inputting the second speech signal to the Bluetooth headset is an unauthorized user, and the Bluetooth headset may send a response message indicating that the authentication fails to the mobile phone)

11. The method of claim 1, wherein the audible command includes requesting a reading of one or more text messages stored on a smartphone of the user. (para. 312- he mobile phone executes an SMS message sending function corresponding to the speech; Note- official notice is taken of voice assistants commands to include reading SMS messages)

12. The method of claim 1, wherein the audible command includes unlocking a computing device of the user. (para. 234- if the user wants to implement, by using the Bluetooth headset, various speech recognition functions provided by the mobile phone, such as control, by using speech, to unlock the mobile phone, make a call)

15. The method of claim 1, wherein the first biometric signature of the user is a composite biometric signature of a user. (para. 230-  A fingerprint pattern of a finger of a common user is a pattern that includes valleys and ridges according to a specific rule. Therefore, the Bluetooth headset may learn a fingerprint feature of a common fingerprint in advance by using samples of some fingerprint patterns. The fingerprint feature may be stored in the Bluetooth headset in a form of a model or a vector.)

17. The method of claim 1, wherein: the first biometric signature is stored in a secure segment, wherein the secure segment is communicatively coupled to the headphone; the comparing the first biometric signature to the one or more biometric features of the person is performed in the secure segment; and the determining the authentication of the user includes receiving the authentication from the secure segment. (para. 230- The fingerprint feature may be stored in the Bluetooth headset in a form of a model or a vector. Certainly, the fingerprint feature may be alternatively obtained by the Bluetooth headset from another device (for example, the mobile phone or a cloud server). This is not limited in at least one embodiment of this application.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Gong and further in view of Rapaport et al. (US Pub. 20100205541 A1).

	Gong does not specifically teach the first biometric signature of the user is movement of one or more lips of the user based on an ultrasonic scan by the headphone. However, this type of biometric is known and used in the art as evidenced by Rapaport (para. 79) and therefore, one skilled in the art would have found it obvious to utilize it in Gong as a simple alternative to use in biometric authentication.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gong and further in view of Berman (US Pub. 20190208076 A1).

	Gong does not specifically teach the first biometric signature of the user is a mapping of the nose of the user. However, this type of biometric is known and used in the art as evidenced by Berman (see para. 41) and therefore, one skilled in the art would have found it obvious to utilize it in Gong as a simple alternative to use in biometric authentication.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gong and further in view of Castaneda et al. (US Pub. 20190265508 A1).

Gong does not specifically teach receiving, by a left headphone of the headphone, a mapping of a left side of a first facial feature of the user; receiving, by a right headphone of the headphone, a mapping of a right side of the first facial feature of the user; and generating, by a computing device and based on the mapping of the left side and based on the mapping of the right side, the composite biometric signature of the user. However, this type of biometric is known and used in the art as evidenced by Castaneda (see para. 51) and therefore, one skilled in the art would have found it obvious to utilize it in Gong as a simple alternative to use in biometric authentication.

Regarding claim 18, it is rejected as applied to claim 1 because a corresponding system would have been necessitated to carry forth the method steps of claim 1.  The applied prior art also discloses the corresponding architecture.  

Regarding claims 19-20, they recite a computer program that when executed, performs the functional steps of method claims 1 and 3, and thus, rejected for the same rationale. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433            


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433